Citation Nr: 9925626	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 20 
percent for dysthymic disorder with probable somatization 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to April 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 1995, the RO 
denied the claim of entitlement to service connection for 
PTSD and also found that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for a mental disorder.  The veteran perfected 
appeals for both the decisions.  In May 1998, the RO granted 
service connection for dysthymic disorder, probable 
somatization disorder, and evaluated the disability as 20 
percent disabling.  The veteran subsequently perfected an 
appeal of the initial disability evaluation assigned for her 
service-connected dysthymic disorder.  

The Board notes that service connection for PTSD was 
originally denied by the RO in April 1992.  The veteran 
submitted a timely notice of disagreement with the April 1992 
rating decision.  A statement of the case was promulgated in 
November 1992.  The veteran did not, however, perfect her 
appeal with the submission of a timely filed substantive 
appeal.  Subsequent rating decisions by the RO treated the 
issue of entitlement to service connection for PTSD on a de 
novo basis.  In accordance with the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court")" 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), the Board 
is obligated to address the issue of new and material 
evidence regardless of whether the RO based its determination 
on that issue.  Hence, the Board will proceed with a 
determination of whether new and material evidence has been 
submitted to reopen the claim denied in April 1992.

In March 1997 the Board remanded the issue of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
including depression and PTSD.  



In May 1998 the RO granted entitlement to service connection 
for dysthymic disorder with probable somatization disorder 
with assignment of a 70 percent evaluation, with a reduction 
to 20 percent based on aggravation of pre-service psychiatric 
disability determined to have been 50 percent disabling, and 
denied entitlement to service connection for a personality 
disorder, mixed type, with histrionic and borderline traits.


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for PTSD when it issued a rating decision in April 
1992.  

2.  The evidence added to the record since the April 1992 
rating decision does not bear directly or substantially upon 
the issue at hand, is essentially duplicative or cumulative, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The veteran's pre-service level of psychiatric impairment 
cannot reasonably be ascertained.  

4.  The veteran's dysthymia is productive of no more than 
severe industrial impairment.  

5.  The service-connected dysthymia has not rendered the 
veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.



CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1992 rating decision 
wherein the RO denied the claim of service connection for 
PTSD is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1998).

2.  The criteria for an initial 70 percent disability 
evaluation for dysthymia, have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R. §§ 3.321(b), 3.322, 
4.1, 4.2, 4.7, 4.132, Diagnostic Code 9400 (effective prior 
to November 7, 1996);  38 C.F.R. § 4.130, Diagnostic Code 
9440; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD.  

Factual Background

The evidence which was of record at the time of the April 
1992 rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD is reported below.  

The veteran's service medical records have been associated 
with the claims file.  She was found to be without defects at 
time of the entrance examination conducted in January 1961.  

A psychiatric examination was conducted in May 1963.  It was 
noted that the veteran exhibited characteristics of 
immaturity and lack of ready adaptability to the requirements 
of society.  It was the conclusion of the examiner that the 
veteran had no mental disease or defects sufficient to 
warrant disposition through medical channels.  

On a Report of Medical History dated in February 1962, the 
veteran indicated that she had experienced nervous problems.  
No abnormalities were noted at that time.  

On the report of the separation examination dated in May 
1963, no pertinent abnormalities were noted.  On the Report 
of Medical History portion of the exit examination, the 
veteran indicated that she had experienced depression or 
excessive worry but denied nervous trouble of any sort.  It 
was noted that the veteran had always been anxious with 
excessive depression.  

An August 1963 separation examination did not reveal any 
pertinent abnormalities.  

Service personnel records have been associated with the 
claims file.  The veteran's military occupational specialty 
was medical specialist.  In April 1963 she was subjected to a 
summary court martial and reduced in rank from E4 to E3.  

Of record is a mental status report dated in February 1992.  
The diagnostic impression was PTSD following childhood 
stressors and complicated by subsequent military trauma and 
abuse in marriage.  Dissociative symptoms and diffusion of 
interpersonal boundaries secondary to PTSD were also included 
as a diagnostic impression.  

A lay statement from J. M. G. is of record.  The author 
provided personal observations regarding the veteran's 
behavior.   

VA outpatient treatment records have been associated with the 
claims file.  The records evidence diagnoses of and treatment 
for mental disorders.  

An April 1991 outpatient treatment  report shows that the 
veteran had PTSD symptoms secondary to child abuse and 
marital abuse.  

The report of a November 1991 Social Service Survey is of 
record.  It was noted that due to the veteran's memory and 
psychiatric disorder, she could not provide accurate 
information regarding her military career or problems in 
service.  The veteran's claims file was not available for 
review.  The veteran reported that she had been sexually 
abused by her father until approximately 7th grade.  She 
described her childhood as an extreme nightmare.  She was an 
outcast.  She reported that she was miserable during her 
period of active duty.  She had no friends while in the 
service.  She reported being humiliated by her commanding 
officers.  It was the author's opinion based on the veteran's 
self reported history that she was severely impaired socially 
and industrially.  

The report of a November 1991 VA examination is of record.  
The claims file was not available for review by the examiner.  
The veteran associated her mental disorders to a history of 
incest.  She reported that her military service was 
traumatic.  She reported shame associated with being 
reprimanded by a commanding officer, public humiliation by 
another officer, shame at being forced to resign from the 
military and being upset at receiving a sexually explicit 
letter.  She was never involved in combat situations.  She 
did witness one child die at the hospital.  She had some 
responsibility for cadaver care.  It was noted by the 
examiner that "a great majority of [the veteran's] thoughts 
and associations involved family and early childhood 
trauma."  The veteran opined that military service 
exacerbated her mental symptoms.  The pertinent diagnoses 
were PTSD and dysthymic disorder.  Avoidant personality 
disorder and borderline personality disorder were also 
included as diagnoses.  The examiner opined that the 
veteran's mental difficulties preceded her military 
induction.  The examiner was unable to comment on whether 
military service had exacerbated her mental disorder.  

The veteran submitted numerous personal statements regarding 
her mental disorder and claimed in-service stressors.  

By rating decision dated in April 1992, the RO denied the 
claim of entitlement to service connection for PTSD.  The RO 
found that the medical evidence of record did not show that 
PTSD had been linked to the veteran's military service and 
that there was no evidence of aggravation of the mental 
disorder beyond the natural progression of the condition.  
The veteran was informed of the April 1992 rating decision 
and of her procedural and appellate rights via letter dated 
in May 1992.  The veteran submitted a timely notice of 
disagreement with the decision.  She did not, however, 
perfect her appeal with the submission of a timely filed 
substantive appeal after a statement of the case was issued.  
Thus the April 1992 rating decision became final in April 
1993.  

The evidence added to the record subsequent to the April 1992 
rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD is reported below.  

Associated with the claims files are numerous voluminous 
statements, poems and drawings, some of which deal with the 
veteran's claimed pre-service, in-service and post-service 
stressors.  

VA outpatient treatment and hospitalization records have been 
associated with the claims files.  The records evidence, in 
pertinent part, diagnosis of and treatment for mental 
disorders.  Dysthymia was included as a diagnosis in November 
1990.  A clinical record dated in March 1992 included a 
diagnosis of PTSD due to childhood abuse issues and adult 
stressors.  In June 1993, post traumatic symptoms with 
dysthymic component was included as an assessment.  In 
January 1995, the Axis I diagnoses were determined to be 
dissociative disorder not otherwise specified and affective 
disorder not otherwise specified.  

A psychiatric examination was conducted in February 1997.  
The diagnosis was personality disorder not otherwise 
specified.  In August 1997, it was noted that the veteran was 
experiencing increased dysthymia approaching major 
depression.  Somatization was included as an assessment in 
November 1997.  In October 1998, the veteran's treating 
psychiatrists opined that the veteran had demonstrated 
definite long term improvement but remained severely impaired 
with dissociative/source memory impairments, dominating 
posttraumatic issues from both childhood, military and failed 
marriage, and cyclothymia.  

A lay statement dated in April 1995 from the veteran's pastor 
was associated with the claims file.  He opined that the 
veteran had been sexually harassed while in the military.  

The report of a May 1997 social survey is of record.  The 
author opined that the veteran had some PTSD symptoms 
including sleep disturbance, a blending of intrusive thoughts 
related to family of origin, military, and marriage, with 
startle response, hypervigilant symptoms, isolation symptoms, 
and depression.  

The report of a June 1997 VA examination has been associated 
with the claims files.  The examination was conducted by a 
board composed of a psychiatrist and a psychologist.  The 
Axis I diagnoses were chronic major depressive disorder; rule 
out bipolar affective disorder; and history of probable 
dissociative disorder.  It was the examiners' opinions that 
the veteran's major depressive disorder was a direct 
consequence of her military service.  Her symptoms of 
personality disorder were exacerbated by her work as a nurse.  
It was also the examiners' opinions that the veteran's 
personality disorder increased in severity during her time in 
the military.  

Service personnel records have been associated with the 
claims files.  These records include comments from higher 
ranking soldiers regarding the veteran's deficiencies at work 
and in personal matters.  




A Medical Officer's report dated in May 1963 included the 
notation that the veteran had no disqualifying mental or 
physical defects.  The veteran underwent a Court Martial for 
giving her military identification to a German national.  She 
was reduced in rank from E4 to E3.  

Private treatment records from Kaiser Permanente have been 
associated with the claims files.  The records do not show 
any treatment for mental disorders.  

A VA social survey was conducted in November 1997.  It was 
the author's opinion that the veteran had obvious long 
standing emotional problems.  She further opined that the 
social impairment was significant and that the veteran did 
not appear to be employable.  

A VA PTSD examination was conducted in November 1997.  The 
examination was conducted by a board of two psychiatrists.  
It was the examiners' opinions that the veteran "was not 
exposed to truly traumatic events while in the military 
service.  She did not experience or witness events that 
involved actual or threatened death or serious injury to 
herself or others."  The examiners did feel that the 
veteran's period of service in the military was traumatizing.  
It was the examiners' opinions that the veteran's emotional 
difficulties probably related more significantly to an 
underlying personality disorder, dysthymia, and generalized 
anxiety than they did to a specific diagnosis of PTSD.  The 
Axis I diagnoses were dysthymia and probable somatization 
disorder.  An Axis II diagnosis of mixed personality disorder 
with histrionic and borderline traits was also made.  

An addendum to the November 1997 VA examination was provided 
in January 1998.  It was the examiner's opinion that the 
veteran's dysthymia and mixed personality disorder strongly 
appeared to have existed prior to service.  



The sexual harassment the veteran alleged during active duty 
combined with a childhood history of abuse, was at least as 
likely as not to have contributed, to at least a minimal 
extent, to an increase in severity of her psychiatric 
disabilities during military service.  The examiner further 
noted that he was unable to find any military documentation 
that sexual harassment had occurred but that was not meant to 
imply the alleged incidents did not occur.  

A VA mental disorders examination was conducted in May 1998.  
The Axis I diagnoses were chronic dysthymic disorder and 
probable somatization disorder with multiple physical 
complaints.  An Axis II diagnosis of mixed type personality 
disorder with histrionic and borderline traits was also 
included.  The examiner opined that the veteran's major 
impairment resulted from the Axis II diagnosis.  The Axis I 
diagnoses were permanently worsened by the veteran's military 
experience.  There was nothing particularly traumatic about 
the veteran's military career.  

Records from the Social Security Administration showed that 
the veteran was found to be disabled and unable to work as a 
result of mental problems beginning in October 1990.  

Criteria

Service connection may be granted for disability resulting 
from personal injury or disease contracted in the line of 
duty or for aggravation of preexisting injury or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).


In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).


If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209, 218-19 (1999);  Winters v. 
West, 12 Vet. App. 203, 206 (1999).  First, the Board must 
determine whether the evidence presented or secured since the 
prior final denial of the claim is "new and material."  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, 12 Vet. 
App. 209, 218-19 (1999) and Winters v. West, 12 Vet. 
App. 203, 206 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The veteran seeks to reopen her claim for service connection 
for PTSD which the RO denied in April 1992.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the April 1992 rating decision shows the RO found 
that the medical evidence of record did not show that PTSD 
had been linked to the veteran's military service and that 
there was no evidence of aggravation of a mental disorder 
beyond the natural progression of the condition.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  Evidence received subsequent to the 
April 1992 rating decision wherein the RO denied the claim 
includes a diagnosis of PTSD in VA outpatient treatment 
records.  However, the diagnosis of PTSD was not linked to 
any incident of the veteran's military career.  In March 
1992, PTSD was included as a diagnosis.  The stressors cited 
were child abuse issues and adult stressors.  The veteran's 
military career was not specified as a stressor.  The June 
1993 outpatient treatment included an assessment of PTSD 
symptoms.  Again no stressors were cited.  Subsequent 
outpatient treatment records did not include any diagnoses of 
PTSD.  A May 1997 social survey included an opinion that the 
veteran had PTSD symptoms.  This was not an actual diagnosis 
of PTSD.  

The veteran has submitted her own statements diagnosing the 
presence of PTSD and attributing the disorder to her military 
career.  The Board notes that the veteran received some 
medical training while on active duty.  However, there is no 
evidence of record demonstrating that the veteran received 
any specialized training in psychiatric medicine which would 
qualify her as competent to provide a diagnosis of or 
etiology for PTSD.  The veteran is a lay person.  As such, 
the Board finds the veteran's allegations of the etiology of 
the claimed PTSD to be of no probative value.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds the evidentiary record is no better currently 
than it was prior to the April 1992 rating decision.  In this 
regard, the record remains devoid of a diagnosis of PTSD 
which has been linked to stressors in military service by 
competent medical professionals.  The additional evidence 
obtained subsequent to the April 1992 rating decision is not 
material to reopen the previously denied claim.  

For these reasons, the additional evidence does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen her claim.  38 C.F.R. § 3.156.

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based on a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for PTSD, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).  


II.  Entitlement to an initial evaluation 
in excess of 20 percent for dysthymic 
disorder.

Factual Background

Review of the service medical records shows that the veteran 
was found to be without pertinent defects at the time of her 
entry into active duty.  A psychiatric examination was 
conducted in May 1963.  The examiner found no evidence of 
psychosis or neurosis but did note that the veteran exhibited 
immaturity and a lack of ready adaptability to the 
requirements of society.  On a Report of Medical History 
dated in May 1965, the veteran indicated that she had been 
nervous.  It was noted that she had always been anxious with 
excessive depression.  On an August 1965 Report of Medical 
History, the veteran did not indicate that she had had any 
difficulties with nervousness.  No pertinent abnormalities 
were noted on the separation examination.  

A lay statement dated in November 1991 from J. M. G. has been 
associated with the claims file.  The author opined that the 
veteran was unemployable due to mental difficulties.  She had 
known the veteran for twenty years.  

VA outpatient treatment and hospitalization records have been 
associated with the claims files.  The records evidence 
diagnoses of and treatment for mental disorders including 
dysthymia, dissociative disorder not otherwise specified, 
affective disorder not otherwise specified, borderline 
personality characteristics, PTSD, somatization, personality 
disorder not otherwise specified, and major depression 
beginning in October 1990.  

The report of a November 1991 VA social survey has been 
associated with the claims file.  It was the author's opinion 
that the veteran was severely impaired socially and 
industrially.  

A VA PTSD examination was conducted in November 1991.  No 
claims file was available for review by the examiner.  The 
examiner noted that a great majority of the veteran's 
thoughts and associations involved family and early childhood 
trauma.  She reported a history of chronic and persistent 
depressed mood associated with insomnia, fatigue, low self 
esteem, poor concentration and hopelessness.  The veteran 
reported that she had impulsive behavior and also described 
affective instability.  She reported chronic suicidal 
ideation.  She avoided social and occupational activities 
that involved significant interpersonal contact.  The veteran 
did not recall many details of her early childhood.  She did 
recall episodes of being humiliated, attacked or frightened.  
She was able to complete high school with primarily C and D 
grades.  She was employed intermittently subsequent to high 
school but prior to active duty.  Post service she had had 
difficulties maintaining employment.  It was the examiner's 
opinion that the veteran apparently had one friend.  She was 
involved with her church.  

Mental status examination revealed that the veteran did not 
display any abnormal motor movements.  The loudness, quantity 
and fluency of speech were within the normal range.  Affect 
was modestly labile but generally appropriate.  Thought 
processes were cohesive and goal directed although there was 
a tendency to be circumstantial.  The veteran denied symptoms 
consistent with a thought or perceptual disorder.  She denied 
current suicidal or homicidal ideation.  Cognitive 
functioning was intact.  She was capable of abstract thought.  
The diagnostic impression was PTSD and dysthymic disorder.  
Axis II personality disorders were also noted.  A Global 
Assessment of Functioning score of 35 was assigned 
representing functioning at the time of the examination and 
within the past year.  

The examiner opined that as it appeared the veteran was 
continuously flooded by internal stimulation she was 
incapable of sustained full time employment at the time of 
the examination.  She was capable of part time employment at 
tasks involving minimal stress, self pacing and limited 
interpersonal exposure.  It was the examiner's opinion that 
the veteran's difficulties preceded her military service as 
the great majority of her associations concerning her PTSD 
related to childhood events.  The examiner was unable to 
determine if the veteran's military service exacerbated the 
mental disorder.  

A lay statement dated in April 1995 from the veteran's pastor 
has been associated with the claims file.  It was the 
author's opinion that the veteran had been sexually harassed 
in the military which increased the veteran's mental 
disorder.  

An outpatient treatment report dated in July 1996 included an 
opinion that the veteran's military service had exaggerated 
and worsened a preexisting condition.

In April 1997 the veteran's psychiatrist included a notation 
that her military service had exaggerated and worsened a pre-
existing condition.

A VA social survey was conducted in May 1997.  It was the 
author's opinion that the veteran was exhibiting some 
symptoms of PTSD including sleep disturbance, a blending of 
intrusive thoughts related to family of origin, military and 
marriage, startle response, hypervigilant symptoms, isolation 
symptoms, and depression.  

The report of a June 1997 VA mental disorders examination has 
been associated with the claims file.  The veteran reported 
that she experienced extensive sexual abuse from her father.  
She did not remember anything prior to sixth grade.  She also 
was sexually molested by a neighbor on one occasion.  In high 
school she felt isolated, lonely and had a lot of problems 
with people.  She joined the military to escape her abusive 
and lonely childhood.  She never adjusted well to military 
life.  She spent her days watching television and driving her 
mother and father around.  


The veteran was active in her church.  Other than one friend 
from sixth grade, her only acquaintances were from her 
church.  She had never been hospitalized for any mental 
disorder.  It was noted that she suffered symptoms of major 
depressive disorder including sleep disturbance, appetite 
disturbance, fleeting suicidal ideation, fatigue, decreased 
participation in pleasurable activities, decreased self-
esteem, concentration difficulties, and memory problems.  

Mental status examination revealed that the veteran's speech 
was pressured and her thoughts were sometimes tangential.  No 
evidence of frank psychosis was noted.  There was no evidence 
of hallucinations or delusions and the veteran denied the 
same.  Thoughts were clear, logical and sequential.  She 
reported fleeting suicidal ideation, but denied suicidal 
intention or plan.  Affect was irritable and mood appeared to 
be dysthymic.  The diagnoses were chronic major depressive 
disorder, rule out bipolar affective disorder, and history of 
probable dissociative disorder.  A GAF of 40 was assigned.  

The examiner noted that the veteran appeared to suffer 
symptoms of schizoid and borderline personality disorder 
resulting from a chaotic and environmentally deprived 
childhood.  These difficulties rendered the veteran unable to 
adjust to military service and specifically for work as a 
nurse.  She asked for help and support during active duty but 
did not receive any referral to a mental health professional.  
The veteran felt lonely, lost, alone and incompetent during 
active duty and as a result developed a major depressive 
disorder.  "Her major depressive disorder is considered a 
direct consequence of her military service."  Her symptoms 
of personality disorder were exacerbated by her work as a 
nurse.  

Private treatment records from Kaiser Permanente have been 
associated with the claims file.  No pertinent evidence is 
included in these records.  


A Social and Industrial Survey was conducted in November 
1997.  It was the author's opinion that the veteran had 
obvious and longstanding emotional problems and that she had 
significant social impairment.  The author further opined 
that the veteran did not appear to be employable.  

A VA PTSD examination was conducted in November 1997.  The 
veteran reported that she was unable to hold any job and the 
longest she was employed was while in the military.  She had 
been receiving social security for four years.  She had 
numerous friends but no particularly close relationships.  
She reported having poor memory and concentration.  She 
experienced multiple awakenings at night.  She had nightmares 
in the past but could not remember them.  She denied 
experiencing flashbacks.  She was unable to remember much of 
what occurred during her military service.  

Mental status examination revealed that speech was somewhat 
pressured but it was possible to interrupt the veteran with 
questions.  Her affect was not restricted, labile or 
particularly irritable.  Thought processes were tangential, 
circumstantial and somewhat difficult to follow.  No flight 
of ideas was present.  She had thoughts about dying but 
stated that she would never kill herself.  She denied 
homicidal ideation, auditory hallucinations and visual 
hallucinations.  There was no evidence of delusion or of 
significant paranoia.  Cognition was grossly intact but a 
formal mental status examination was not conducted.  

The impression from the examination was that it was clear 
from the veteran's descriptions of her life prior to active 
duty that she was not a happy or well-adjusted individual.  
She admitted that she felt insecure and terrified by 
everything and everybody.  Military service seemed to 
exacerbate the veteran's problems.  It was the examiners' 
opinions that the veteran found her military service 
traumatizing.  It also appeared that the veteran's difficulty 
with concentration had been present for many years, probably 
occurring as early as childhood when she was unable to recall 
anything prior to the sixth grade.  

The examiner opined that the veteran was significantly 
impaired both with respect to her ability to work and in her 
relationships.  The examiners further opined her emotional 
difficulties probably related more significantly to an 
underlying personality disorder, dysthymia, and generalized 
anxiety disorder than they did to a specific diagnosis of 
PTSD.  The pertinent diagnoses were dysthymia and probable 
somatization disorder.  Mixed personality disorder was also 
included as a diagnosis.  A GAF of 45 was assigned.  

An addendum to the November 1997 VA examination was provided 
in January 1998.  The examiner opined that the veteran's 
dysthymia and mixed personality disorders strongly appeared 
to have existed prior to military service.  The sexual 
harassment she reported that occurred during military 
service, combined with a childhood diagnosis of abuse was at 
least as likely as not to have contributed, at least to a 
minimal extent, to an increase in severity of her psychiatric 
disabilities during military service.  

A VA mental disorders examination was conducted in May 1998.  
Mental status examination revealed the veteran's speech was 
somewhat circumstantial and she had some trouble getting to 
the point of things.  The veteran seemed to be depressed.  
There was no evidence of any kind of psychosis such as 
hallucinations or delusions.  The veteran complained of 
memory problems, however, on structured memory tests she did 
adequately well.  Cognitive functioning seemed to be in 
approximately the average range despite the veteran's 
complaints that she could not think and could not remember 
things.  The diagnoses were chronic dysthymic disorder and 
probable somatization disorder.  An Axis II diagnosis of 
mixed type personality disorder was also made.  A GAF of 45 
representing significant impairment was assigned.  

The examiner opined that the veteran's major impairment was 
due to the personality disorder.  By the veteran's own 
history, she was emotionally unstable prior to going into the 
military.  The examiner opined that the veteran's dysthymic 
disorder and somatization disorder were permanently worsened 
by military service.  

The examiner also opined that the veteran's underlying 
borderline personality disorder was also exacerbated by 
military service.  The examiner found it very hard to 
separate out the symptoms attributable to the underlying 
personality disorder from the depression and somatization 
disorder as there "really was quite a blend."  The veteran 
opined that she was probably 50% worse off after having been 
in the military.  The examiner opined that if the veteran had 
not gone into military service, her current GAF would be 
approximately 10 points higher (55 instead of the 45 
assigned).  

In October 1998 the veteran's psychiatrist noted that she had 
exhibited some long term improvement but remained severely 
impaired with dissociate source memory impairments, 
dominating post-traumatic issues from both childhood, 
military and failed marriage and cyclothymia.  A GAF of 45 
was assigned.

Criteria

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule except that if the disability is 
total (100 percent) no deduction will be made.  



If the degree of disability at the time of entrance into 
service is not ascertainable in terms of the schedule, no 
deduction will be made.  38 C.F.R. § 3.322(a).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Thus, the veteran's psychiatric disorder must be evaluated 
under both the old and the new rating criteria to determine 
which version is more favorable to the veteran.  Under the 
new regulations, if the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125.

Under the rating criteria in effect prior to November 7, 
1996, a 70 percent disability evaluation requires that the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  



A 100 percent rating for PTSD is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or there is a 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.132.  It should be noted that the criteria set 
forth in 38 C.F.R. § 4.132, DC 9411, for a 100 percent 
evaluation are each independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

Under the rating criteria for evaluation of mental disorders 
currently in effect, for a 70 percent disability evaluation, 
the mental disorder must produce occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

Terms, such as "slight", "moderate" and "severe", are not 
defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" 
and "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that she has presented a claim which is plausible.  The 
Board is also satisfied that, as a result of the March 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Initially, the Board notes that the veteran's service-
connected dysthymic disorder has been evaluated as 20 percent 
disabling.  The Board notes the RO arrived at that evaluation 
by determining that prior to active duty, the veteran was 50 
percent disabled based on evidence that showed moderate 
impairment.  


The RO also found, at the time service connection was 
granted, that the veteran was 70 percent disabled from her 
mental disorder.  The 50 percent disability evaluation 
assigned for the pre-service mental status was then 
subtracted from the 70 percent evaluation to arrive at 20 
percent via application of 38 C.F.R. § 3.322.  

The Board notes, however, that despite the RO's finding that 
the veteran was 50 percent disabled prior to active duty, no 
specific evidence was cited to substantiate the finding.  The 
claims file is devoid of any pre-service clinical records.  
Attempts to obtain prior treatment records by the RO were 
without success.  There is significant post service medical 
evidence of record containing opinions from several different 
health care providers that the veteran's mental disorder had 
pre-existed active duty but was also aggravated by active 
duty.  However, it appears to the Board that this evidence 
was based solely on the veteran's self-provided history.  

Medical evidence that relies on history provided by the 
veteran is not probative.  The Court has made clear that 
medical opinions based on a history furnished by the veteran 
and unsupported by the clinical evidence are of low or 
limited probative value.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  Without a thorough review of the record, an opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  

As stated by the Court, "[a]n opinion based upon an 
inaccurate factual premise has no probative value."  Reonal 
v. Brown, 5 Vet. App. 458, 561 (1993).  It is noted that the 
veteran was found to be without defects at the time of her 
entry into active duty.  Additionally, it is noted that an 
in-service psychiatric examination found that the veteran was 
not mentally impaired at that time.  


The Board finds there is insufficient evidence of record to 
determine the veteran's pre-service level of mental 
impairment.  As such, the provisions of 38 C.F.R. § 3.322 
pertaining to the subtraction of the level of the pre-service 
mental functioning from the current disability evaluation are 
not for application in determining the disability evaluation 
to be assigned for the service-connected dysthymic disorder.  

The RO, in its May 1998 rating decision has determined that 
the veteran's service-connected mental disorder warranted a 
70 percent disability evaluation prior to subtraction of the 
50 evaluation for the pre-existing mental disorder which was 
aggravated by active duty.  As reported above, the Board has 
determined that the level of the veteran's pre-service mental 
impairment cannot be determined and that the provisions of 
38 C.F.R. § 3.322 should not be applied to reduce the current 
level of functioning by the level of pre-service functioning.  
Thus the issue currently before the Board is whether the 
veteran is entitled to an initial evaluation in excess of 70 
percent for her dysthymic disorder.  

The Board finds an increased evaluation is not warranted upon 
application of the rating criteria for evaluation of PTSD in 
effect prior to November 7, 1996.  There is no evidence of 
record demonstrating that the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community.  The Board 
notes the veteran is active in her church, has contact with 
her family and has reported that she has numerous friends but 
no close acquaintances.  There is no clinical evidence of 
record demonstrating that the veteran experiences totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality.  She did not exhibit fantasy, 
confusion, panic or explosions of aggressive energy.  

The Board notes that the author of a November 1997 Social 
Industrial survey opined it appeared the veteran was 
unemployable.  The author of the November 1997 Social 
Industrial survey had the degree of Master of Social Work.  

Additionally, a lay statement dated in November 1991 from the 
veteran's friend included the opinion that the veteran was 
unemployable due to her mental disorder.  

However, a VA PTSD examination was also conducted in November 
1997.  This examination, by two psychiatrists, included the 
opinion that the veteran was "significantly" impaired, both 
with respect to her ability to work and in her relationships.  
The psychiatrists who conducted the November 1997 VA 
examination did not find that the veteran was unemployable.  
The Board places greater weight on the opinions of the two 
psychiatrists who conducted the November 1997 VA examination 
who opined the veteran was significantly impaired over the 
opinion of the author of the November 1991 lay statement and 
the November 1997 Social Industrial survey.  

The Board finds an increased rating for PTSD is not warranted 
under the rating criteria for evaluation of mental disorders 
currently in effect.  There is no clinical evidence of record 
showing that the veteran experiences gross impairment in the 
thought processes or communication.  She complained of memory 
problems but in May 1998 it was noted that she did well on 
structured memory tests.  She did not experience persistent 
delusions or hallucinations.  Her behavior was not grossly 
inappropriate.  She was not in persistent danger of hurting 
self or others.  She mentioned fleeting suicidal ideation but 
never had a plan.  She did not have an intermittent inability 
to perform activities of daily living.  There is no evidence 
of record showing that the veteran experienced disorientation 
to time or place; memory loss for name of close relatives, 
own occupation, or own name.  

Based on the above analysis, the Board finds a rating in 
excess of 70 percent is not warranted upon application of the 
rating criteria currently in effect for evaluation of 
dysthymia. 

The Board notes that the RO considered and denied assignment 
of an increased evaluation for dysthymia on an extraschedular 
basis under the criteria of 38 C.F.R. § 3.321(b)(1).  The 
Board agrees with this determination.  

It is noted that the veteran had some problems regarding 
employment and had not held a job for any length of time 
since discharge from active duty.  However, as noted above, 
the veteran was not found to be unemployable.  The difficulty 
she had in employment is reflected in the 70 percent 
disability evaluation assigned.  

Moreover, the veteran has never required inpatient care.  
Dysthymia has not rendered the veteran's disability picture 
unusual or exceptional in nature, or impractical the 
application of regular schedular standards.  No basis exists 
upon which to predicate referral of the veteran's case to the 
Director of the VA Compensation and Pension Service for 
consideration of an increased evaluation on an extraschedular 
basis.

Since the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(a).  No question has been 
presented as to which of two evaluations would more properly 
classify the severity of the service-connected dysthymia.  
38 C.F.R. § 4.7.

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's dysthymia, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 9.  
In the case at hand, since the Board has denied the appeal, 
there exists no basis for a staged rating.  


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is denied.  

An initial evaluation of 70 percent is warranted for the 
veteran's service-connected dysthymia, subject to the laws 
and regulations applicable for the payment of monetary 
awards.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

